USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TEOMA EES SEED
ROBERT L. WILMOT. DOC #:
DATE FILED: _ 2/27/2020
Plaintiff,
-against- 19 Civ. 9785 (AT)
MONSANTO COMPANY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 7, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by February 26, 2020. ECF No. 5. That submission is now overdue. Accordingly,
it is hereby ORDERED that the parties shall submit their joint letter and proposed case management
plan by 12:00 p.m. on February 28, 2020.

Moreover, the complaint states that this case is involved in a pending Multidistrict Litigation
(“MDL”). Compl. § 6, ECF No. 1. In the joint letter, Plaintiff shall provide an update as to whether
Plaintiff expects this case to be transferred to the pending MDL.

SO ORDERED.

Dated: February 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
